Per Curiam,
If it be true, as alleged by plaintiff, that his attorney of record had no authority from him to sell the debt in judgment, in this ease, and mark the same to the use of Mr. Singer, he was entitled to the relief contemplated by his rule of October 1, 1892; but, if said attorney was authorized by him to do so, he has no reason to complain of anything that was then or subsequently done. As presented to us, the record is manifestly incomplete, and not in such a shape as to enable us to properly dispose of the question referred to. There is nothing now before us that would justify a reversal of the proceedings complained of.
Proceedings .affirmed and appeal dismissed at appellant’s costs, but without prejudice to his right to appeal from the order of March 6, 1893, discharging said rule of October 1,1892.